J. S31044/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                 :    IN THE SUPERIOR COURT OF
                                             :          PENNSYLVANIA
                    v.                       :
                                             :
JAMES LEE TRUITT,                            :           No. 1773 MDA 2019
                                             :
                          Appellant          :


        Appeal from the Judgment of Sentence Entered March 28, 2018,
              in the Court of Common Pleas of Lancaster County
               Criminal Division at No. CP-36-CR-0002601-2016


BEFORE: BOWES, J., DUBOW, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                 FILED DECEMBER 08, 2020

        James Lee Truitt appeals1 from the March 28, 2018 judgment of

sentence imposed after he pled guilty to one count of aggravated assault.2

Contemporaneously with this appeal, counsel has requested leave to withdraw

in    accordance   with   Anders      v.   California,    386   U.S.   738   (1967),

Commonwealth v. McClendon, 434 A.2d 1185 (Pa. 1981), and their

progeny. After careful review, we grant counsel’s petition to withdraw and

affirm the judgment of sentence.

        The relevant facts and procedural history of this case, as gleaned from

the certified record, are as follows: On May 18, 2016, appellant struck the


1The Commonwealth has indicated that it will not being filing a brief in this
matter.

2   18 Pa.C.S.A. § 2702(a)(1).
J. S31044/20

female victim, shoved her on a bed, and choked her until she began to lose

consciousness. (Notes of testimony, 6/14/17 at 9.) Appellant suffers from

post-traumatic stress disorder (“PTSD”). (Id.) On June 14, 2017, appellant

entered an open guilty plea to one count of aggravated assault in connection

with this incident and was admitted into the Mental Health Treatment Court

that same day. (Id. at 2, 4-8, 20.) Appellant was ultimately discharged from

the treatment court for violating the terms of the program.            (Notes of

testimony, 1/3/18 at 3.)       On March 28, 2018, the trial court sentenced

appellant to a term of three to six years’ imprisonment, with credit for time

served.

        On April 5, 2018, appellant filed a timely post-sentence motion to modify

his sentence, which the trial court denied on July 24, 2018. Appellant did not

seek direct appellate review of his judgment of sentence. On March 21, 2019,

appellant filed a timely pro se petition pursuant to the Post Conviction Relief

Act (“PCRA”).3     The PCRA court appointed counsel, and counsel filed an

amended PCRA petition on June 24, 2019. On September 24, 2019, the PCRA

court granted appellant’s PCRA petition and reinstated his rights to file a direct

appeal nunc pro tunc.

        Appellant filed a timely notice of appeal on October 24, 2019.         On

November 19, 2019, the trial court subsequently ordered appellant to file a

concise statement of errors complained of on appeal, in accordance with


3   42 Pa.C.S.A. §§ 9541-9546.


                                       -2-
J. S31044/20

Pa.R.A.P. 1925(b).        On December 9, 2019, appellant’s then-counsel,

Randall L. Miller, Esq., filed a statement pursuant to Rule 1925(c)(4), wherein

he indicated that he intended to request permission to withdraw, as he

determined that there were no non-frivolous issues to raise on appellant’s

behalf.

        Thereafter,   appellant’s   present   counsel,   Daniel   C.   Bardo,   Esq.

(hereinafter, “Attorney Bardo”), was appointed to represent appellant.           On

March 19, 2020, Attorney Bardo appeared to file an Anders brief.                (See

appellant’s brief, 3/19/20 at 13 (concluding that “any appellate issues are

frivolous”).)   However, Attorney Bardo failed to file a contemporaneous

petition to withdraw as counsel and failed to file the required notice letter

addressed to appellant explaining appellant’s rights under Anders.              See

Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa.Super. 2007)

(en banc); Commonwealth v. Woods, 939 A.2d 896, 900 (Pa.Super.

2007), citing Commonwealth v. Millisock, 873 A.2d 748, 752 (Pa.Super.

2005).

        On August 25, 2020, we remanded this case for Attorney Bardo to either

comply with the dictates of Anders and its progeny, or to file an advocate’s

brief on the merits. As noted above, Attorney Bardo filed an application to

withdraw his appearance, accompanied by an Anders brief on September 24,

2020.     Our subsequent review of Attorney Bardo’s application for leave to

withdraw his appearance, supporting documentation, and Anders brief



                                        -3-
J. S31044/20

reveals that the letter sent to appellant failed to advise him that he could raise

any additional points worthy of this court’s attention. See Woods, 939 A.2d

at 898.     Accordingly, on October 19, 2020, we denied Attorney Bardo’s

application to withdraw, remanded this matter, and directed Attorney Bardo

to send appellant a letter, accompanied by the Anders brief and his

application for leave to withdraw, that complies with the directives of Woods

and Millisock.

      On October 23, 2020, Attorney Bardo complied with this court’s directive

and filed a “Renewed Application for Leave to Withdraw,” accompanied by new

correspondence that he sent to appellant, properly advising him, inter alia,

that he may raise any additional points worthy of this court’s attention.

Appellant did not respond to Attorney Bardo’s renewed application to

withdraw.

      “When presented with an Anders brief, this Court may not review the

merits of the underlying issues without first passing on the request to

withdraw.”    Commonwealth v. Daniels, 999 A.2d 590, 593 (Pa.Super.

2010) (citation omitted). In order to withdraw pursuant to Anders, “counsel

must file a brief that meets the requirements established by our Supreme

Court in Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).”

Commonwealth v. Harden, 103 A.3d 107, 110 (Pa.Super. 2014) (parallel

citation omitted). Specifically, counsel’s Anders brief must comply with the

following requisites:



                                      -4-
J. S31044/20


            (1)   provide a summary of the procedural history
                  and facts, with citations to the record;

            (2)   refer to anything in the record that counsel
                  believes arguably supports the appeal;

            (3)   set forth counsel’s conclusion that the appeal is
                  frivolous; and

            (4)   state counsel’s reasons for concluding that the
                  appeal is frivolous. Counsel should articulate
                  the relevant facts of record, controlling case
                  law, and/or statutes on point that have led to
                  the conclusion that the appeal is frivolous.

Id. (citation omitted).

      Pursuant to Millisock and its progeny, “[c]ounsel also must provide a

copy of the Anders brief to his client.” Commonwealth v. Orellana, 86

A.3d 877, 880 (Pa.Super. 2014) (internal quotation marks and citation

omitted). The brief must be accompanied by a letter that advises the client

of the option to “(1) retain new counsel to pursue the appeal; (2) proceed

pro se on appeal; or (3) raise any points that the appellant deems worthy of

the court[’]s attention in addition to the points raised by counsel in the Anders

brief.” Id. “Once counsel has satisfied the above requirements, it is then this

[c]ourt’s duty to conduct its own review of the trial court’s proceedings and

render an independent judgment as to whether the appeal is, in fact, wholly

frivolous.” Goodwin, 928 A.2d at 291 (citation and internal quotation marks

omitted).

      Instantly, we conclude that Attorney Bardo has satisfied the technical

requirements of Anders and Santiago. Attorney Bardo has identified the


                                      -5-
J. S31044/20

pertinent factual and procedural history and made citation to the record.

Attorney Bardo has also raised discretionary sentencing claims that could

arguably support an appeal, but ultimately concludes that these claims are

wholly frivolous. Attorney Bardo has also sent a letter to appellant, which now

fully satisfies the notice requirements of Millisock. Accordingly, we proceed

to conduct an independent review of the record to determine whether this

appeal is wholly frivolous.

      The crux of appellant’s argument on appeal is that his standard range

sentence was manifestly excessive and the sentencing court failed to properly

consider his diagnosis for PTSD in fashioning this sentence. (Anders brief at

8-13.)

      This court has explained the following in considering an appeal

challenging the discretionary aspects of a sentence where the appellant has

entered an open guilty plea:

            Generally, upon the entry of a guilty plea, a defendant
            waives all claims and defenses other than those
            sounding in the jurisdiction of the court, the validity
            of the plea, and what has been termed the “legality”
            of the sentence imposed.            However, where a
            defendant pleads guilty without any agreement as to
            sentence, (i.e. an open plea), the defendant retains
            the right to petition this Court for allowance of appeal
            with respect to the discretionary aspects of
            sentencing.

Commonwealth v. Heaster, 171 A.3d 268, 271 (Pa.Super. 2017) (internal

citations omitted), appeal denied, 181 A.3d 1078 (Pa. 2018).




                                     -6-
J. S31044/20

      Here, appellant entered an open guilty plea to one count of aggravated

assault on June 14, 2017. (Notes of testimony, 6/14/17 at 5.) Accordingly,

we find that appellant has not waived his claim challenging the discretionary

aspects of sentencing.

            Sentencing is a matter vested in the sound discretion
            of the sentencing judge, and a sentence will not be
            disturbed on appeal absent a manifest abuse of
            discretion. In this context, an abuse of discretion is
            not shown merely by an error in judgment. Rather,
            the appellant must establish, by reference to the
            record, that the sentencing court ignored or
            misapplied the law, exercised its judgment for reasons
            of partiality, prejudice, bias or ill will, or arrived at a
            manifestly unreasonable decision.

Commonwealth v. Zirkle, 107 A.3d 127, 132 (Pa.Super. 2014) (citation

omitted), appeal denied, 117 A.3d 297 (Pa. 2015).

      Where an appellant challenges the discretionary aspects of his sentence,

as is the case here, the right to appellate review is not absolute.       See

Commonwealth v. Allen, 24 A.3d 1058, 1064 (Pa.Super. 2011). Rather, an

appellant challenging the discretionary aspects of his sentence must invoke

this court’s jurisdiction by satisfying the following four-part test:

            (1) whether the appeal is timely; (2) whether
            Appellant preserved his issue; (3) whether Appellant’s
            brief includes a concise statement of the reasons
            relied upon for allowance of appeal with respect to the
            discretionary aspects of sentence; and (4) whether
            the concise statement raises a substantial question
            that the sentence is appropriate under the sentencing
            code.




                                       -7-
J. S31044/20

Commonwealth v. Carrillo-Diaz, 64 A.3d 722, 725 (Pa.Super. 2013)

(citations omitted).

      Instantly, the record reveals that appellant filed a timely notice of appeal

and preserved his claim in his post-sentence motion to modify his sentence.

Appellant has failed to include a statement in his brief that comports with the

requirements of Pa.R.A.P. 2119(f), but the Commonwealth has not objected

to this omission.      “[W]hen the appellant has not included a Rule 2119(f)

statement and the [Commonwealth] has not objected, this [c]ourt may ignore

the omission and determine if there is a substantial question that the sentence

imposed was not appropriate.” Commonwealth v. Kiesel, 854 A.2d 530,

533 (Pa.Super. 2004) (citation omitted).      Accordingly, we must determine

whether appellant has raised a substantial question.

      “The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.”      Commonwealth v. Griffin, 65 A.3d

932, 935 (Pa.Super. 2013) (citation omitted), appeal denied, 76 A.3d 538

(Pa. 2013). “A substantial question exists only when appellant advances a

colorable argument that the sentencing judge’s actions were either:

(1) inconsistent with a specific provision of the Sentencing Code; or

(2) contrary to the fundamental norms which underlie the sentencing

process.”   Commonwealth v. Glass, 50 A.3d 720, 727 (Pa.Super. 2012)

(citation omitted), appeal denied, 63 A.3d 774 (Pa. 2013).




                                      -8-
J. S31044/20

     This court has recognized that a “claim that the sentence is manifestly

excessive, inflicting too severe a punishment, . . . present[s] a substantial

question.” Commonwealth v. Hicks, 151 A.3d 216, 227 (Pa.Super. 2016)

(citations omitted), appeal denied, 168 A.3d 1287 (Pa. 2017). This court

has also held that “an excessive sentence claim—in conjunction with an

assertion that the court failed to consider mitigating factors—raises a

substantial question.”   Commonwealth v. Raven, 97 A.3d 1244, 1253

(Pa.Super. 2014 (citation omitted), appeal denied, 105 A.3d 736 (Pa. 2014).

Accordingly, we may review the merits of appellant’s claim.

     Contrary to appellant’s contention, our review of the record in this

matter reveals that the sentencing court considered and weighed numerous

factors in fashioning appellant’s standard range sentence, including the fact

that he suffered from PTSD. At the March 28, 2018 sentencing hearing, the

sentencing court stated as follows:

           I am not saying that [appellant] doesn’t have issues
           he’s struggling with; however, [appellant] has been,
           despite attempts at counseling and treatment, unable
           to separate his own personal victimization from the
           accountability for his actions and, therefore, fails to
           take any accountability for those actions, excuses
           them by the fact that he has issues that have caused
           him trauma in the past. . . .

           ....

           . . . . But the bottom line is, [appellant], while you
           need help, you are an extremely violent, dangerous
           individual, and it is up to you to choose whether you
           will comply with help, regardless of the setting. You
           chose not to comply with it within the setting of Mental


                                      -9-
J. S31044/20


              Health Court. Your violations are such that they were
              willful, they were knowing, they were childish, and
              they continued to show disregard, disrespect, and
              resentment of authority and structure. . . . Having
              the benefit of observing your demeanor in the
              program, the lack of accountability you’ve taken for
              any of the violations that have occurred or, I should
              say in fairness, in some case, limited accountability
              for the violations that have occurred, I believe that
              the state programs available to you will be able to
              provide you with any level of psychiatric treatment
              that you require, whether it be for post-traumatic
              stress or anything else.

              You say you need help, you need therapy, you need
              treatment, you need PTSD classes. You didn’t seem
              to run up at the VA and get into a PTSD class while
              you were here.

Notes of testimony, 3/28/18 at 14-15.

      Additionally, we note that the sentencing court was in possession of a

presentence investigation (“PSI”) report in this matter and indicated that it

reviewed it. (See id. at 3.) Where the trial court has the benefit of a PSI

report, “we shall . . . presume that the sentencing judge was aware of relevant

information    regarding   the   defendant’s   character    and   weighed   those

considerations along with mitigating statutory factors.” Commonwealth v.

Antidormi, 84 A.3d 736, 761 (Pa.Super. 2014) (citation omitted), appeal

denied, 95 A.3d 275 (Pa. 2014).          Accordingly, we find that appellant’s

challenge to the discretionary aspects of his sentence must fail.

      Based on the forgoing, we agree with Attorney Bardo that this appeal is

wholly frivolous. After our own independent review of the record, we further

discern no additional issues of arguable merit.            Accordingly, we grant


                                      - 10 -
J. S31044/20

Attorney Bardo’s petition to withdraw and affirm the March 28, 2018 judgment

of sentence.

     Petition to withdraw granted. Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/8/2020




                                   - 11 -